      Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


VLSI TECHNOLOGY LLC,

                Plaintiff,
                                        Civil Action No.: 19-cv-00254-ADA
          v.
                                                LEAD CASE
INTEL CORPORATION,
                                        Consolidated Case Nos.
                Defendant.                                19-cv-00255-ADA
                                                          19-cv-00256-ADA




  DEFENDANT INTEL CORPORATION’S REPLY IN SUPPORT OF MOTION TO
    TRANSFER VENUE WITHIN THIS DISTRICT UNDER 28 U.S.C. § 1404(a)
         Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 2 of 10




                                              TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1
II.    THESE ACTIONS SHOULD BE TRANSFERRED TO THE AUSTIN DIVISION ....... 1
       A.        Austin Has A Far Greater Local Interest In These Actions Than Does Waco ....... 1

       B.        Austin Offers Easier Access To Sources Of Proof Than Does Waco .................... 2

       C.        Transfer To Austin Would Reduce Witnesses’ Cost Of Attendance ...................... 4

       D.        The Availability Of Compulsory Process Is A Neutral Factor ............................... 5

III.   CONCLUSION ................................................................................................................... 5




                                                                 i
             Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 3 of 10




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

Federal Cases

Cont’l Airlines, Inc. v. Am. Airlines, Inc.,
   805 F. Supp. 1392 (S.D. Tex. 1992) ..........................................................................................5

Data Scape Limited v. Dell Techs., Inc.,
   No. 6:19-cv-00129-ADA, D.I. 44 (W.D. Tex. June 7, 2019) ................................................2, 3

Freshub, Inc., Freshub, Ltd. v. Amazon.com Inc. et al.,
   No. 19-388-ADA, D.I. 29 (W.D. Tex. Sept. 9, 2019) ...........................................................3, 4

Mimedx Grp., Inc. v. Texas Human Biologics, Ltd.,
   2014 WL 12479284 (W.D. Tex. Aug. 12, 2014) .......................................................................2

RPB Safety, LLC v. Tru-Vision Plastics, Inc.,
  No. 6:18-cv-00367, D.I. 14 (W.D. Tex. Feb. 20, 2019) ............................................................3

Rules

Fed. R. Civ. P. 45(c) ........................................................................................................................5




                                                                      ii
         Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 4 of 10




I.     INTRODUCTION

       After emphasizing only Austin-based connections between this litigation and this District

in opposing Intel’s motion for inter-district transfer, VLSI now seeks to downplay those same

connections—suggesting they are trumped by VLSI’s choice of forum, and maligning Intel as

engaged in a belated “escape plot.” Not so. Setting aside its overheated rhetoric, VLSI never

questions the facts demonstrating why it is clearly more convenient to try these cases in Austin:

the patents-in-suit were allegedly invented in Austin, by Austin-based employees of Austin-

based companies, and VLSI is now “working together” with those companies’ Austin-based

successor to prosecute these suits. Those are the very same contacts on which VLSI relied in

opposing Intel’s motion for inter-district transfer—yet, remarkably, VLSI now attempts to

distance itself from its sworn averments and to manufacture reasons that Waco is more

convenient than Austin. But, as set forth below, VLSI’s evidence-based arguments miss the

mark, and its claim that Waco has subpoena power that Austin lacks over certain non-party

witnesses is wrong as a matter of law. Ultimately, the multiple connections to Austin, and the

utter lack of connection between this litigation and Waco, compel transfer to the Austin Division.

II.    THESE ACTIONS SHOULD BE TRANSFERRED TO THE AUSTIN DIVISION

       A.      Austin Has A Far Greater Local Interest In These Actions Than Does Waco

       VLSI alleges that the patents-in-suit arose out of alleged inventions that were developed

in Austin, by inventors who lived—and still live—in Austin, while they were working for

Austin-based companies. (D.I. 41, at 1; D.I. 53, at 2, 16; D.I. 56-2 ¶¶ 4-11, Exs. 1-18; D.I. 65 at

8 n.6 (VLSI averring “the invention of the patents in Austin does contribute to this District’s

interest in the litigation”).) VLSI also has stated that it is “working together” with Austin-based

NXP “in a cooperative effort” to enforce its alleged patent rights. (D.I. 41-1 ¶ 17.) Those

undisputed facts make clear that the Austin Division has a strong local interest in these matters.


                                                 1
         Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 5 of 10




       The only argument VLSI makes as to Waco’s supposed local interest is that some

allegedly infringing products are sold there. But the same is true in Austin and throughout the

Austin Division. (Lantier Decl. ¶ 18). This supposed interest thus does not impact the relative

balance of interests between Waco and Austin, which is what matters under this factor. Data

Scape Limited v. Dell Techs., Inc., No. 6:19-cv-00129-ADA, D.I. 44, at 6 (W.D. Tex. June 7,

2019) (“the local interest factor, like all § 1404 factors, is concerned with the relative interests

between the transferee and transferor forums”); Mimedx Grp., Inc. v. Texas Human Biologics,

Ltd., 2014 WL 12479284, at *2 (W.D. Tex. Aug. 12, 2014) (“The ultimate outcome of this suit

likely affects local San Antonio interests more acutely than local Austin interests.”).

       B.      Austin Offers Easier Access To Sources Of Proof Than Does Waco

       This factor focuses on “relative ease of access, not absolute ease of access” to sources of

proof. Data Scape, No. 6:19-cv-00129, D.I. 44 at 6 (quoting In re Radmax, Ltd., 720 F.3d 285,

288 (5th Cir. 2013)). Austin clearly offers easier access to evidence than does Waco: NXP has

“[d]ocuments relating to … the Texas patents” at its Austin headquarters; documents from Intel

are accessible through Intel’s Austin facility, and evidence from Dell—“one of Intel’s top

customers,” according to VLSI—is accessible at Dell’s Round Rock headquarters. (See Mot. at

6-7; D.I. 41-1 ¶¶ 17-26.) VLSI does not contest the relevance of these sources—nor could it,

given its previous reliance on them in opposing Intel’s motion for inter-district transfer.1

       Instead, VLSI emphasizes the irrelevant fact that Intel has not stated that Intel planned to

rely on documents from Austin sources. (Response at 3-4.) Yet VLSI clearly intends to do so,

as demonstrated by its prior reliance on those sources, and VLSI cites nothing suggesting that the

1
  VLSI’s response (at 1) criticizes Intel for not “say[ing] a word about Austin” in that motion, but
Intel’s position that Delaware is the most convenient forum for this litigation is entirely
consistent with its position that Austin is a more convenient forum than is Waco.




                                                   2
         Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 6 of 10




movant must be the party that intends to utilize the sources of proof. In any event, Intel intends

to pursue discovery from NXP and has asserted the affirmative defense of unclean hands, based

in part on NXP’s conduct. (Lantier Decl. ¶¶ 5-10, Exs. 1-7.)

       VLSI also argues that evidence from Dell is somehow not more easily accessible from

Austin than from Waco, even though Dell’s Round Rock headquarters is less than 20 miles away

from the Austin courthouse and over 85 miles away from the Waco courthouse. (Lantier Decl.

¶¶ 11-13, Exs. 8-10; see Response at 5.) That 65-mile difference is significant. See Data Scape,

No. 6:19-cv-00129, D.I. 44 (transferring from Waco to Austin based on Dell’s presence in

Round Rock); Freshub, Inc., Freshub, Ltd. v. Amazon.com Inc. et al., No. 19-388-ADA, D.I. 29,

at 3 (W.D. Tex. Sept. 9, 2019) (holding that “even 80 or 90 miles is inconvenient”). VLSI

concedes “[t]he relative proximity of Round Rock to Austin” but argues that Austin traffic would

render the drive from Round Rock to Austin “not much shorter” than that from Round Rock to

Waco. (Response at 5.) Even if this was true in the past, Waco now is home to significant

traffic delays, and daily routing changes, due to the reconstruction of Interstate 35, which is

expected to continue through 2024 (Lantier Decl. ¶ 14, Ex. 11), thus changing the calculus that

led this Court to emphasize Austin traffic in RPB Safety, LLC v. Tru-Vision Plastics, Inc., No.

6:18-cv-00367, D.I. 14, at 4 (W.D. Tex. Feb. 20, 2019).2 With traffic issues in both cities,

Austin clearly offers closer, easier access to Dell evidence than does Waco.

       Finally, VLSI identifies only two alleged sources of proof that it claims would be easier

to access in Waco: two non-parties based outside of this District, in Dallas. (Response at 4.) But

VLSI never mentioned those entities in opposing Intel’s motion for inter-district transfer,

2
  RPB Safety, a trademark case concerning asbestos removal, is inapposite more generally
because the original forum there was “home to one of the top asbestos abatement companies in
the United States” and thus had a significant local interest. No. 6:18-cv-00367, D.I. 14, at 8.



                                                 3
          Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 7 of 10




including when arguing that sources of proof would be easier to access in this District than in

Delaware. (See D.I. 41 at 9-10.) Instead, VLSI focused on NXP and Intel’s Austin facility, as

well as Dell’s Round Rock headquarters. (Id. at 1, 9-10.) That focus shows that VLSI itself

views the Austin-based evidence as more significant to these actions than any evidence that

might come out of the two Dallas-based facilities whose relevance it suddenly asserts.3

         Just three days ago this Court granted intra-district transfer on very similar facts. See

Freshub, No. 19-388-ADA, D.I. 29 (emphasizing location of sources of proof in Austin, not

Waco).

         C.     Transfer To Austin Would Reduce Witnesses’ Cost Of Attendance

         VLSI also emphasizes that Intel has not stated that it plans to call Austin-based witnesses.

But VLSI clearly plans to call Austin-based witnesses, and determining which location would

cost less for witnesses has nothing to do with who calls them. As VLSI repeatedly asserts,

seventeen of the eighteen living inventors of the patents-in-suit live in Austin, and Austin-based

NXP has “[n]umerous employees” who were “involved in … commercializing the Texas

inventions.” (D.I. 41, at 1; D.I. 41-1 ¶ 18.) VLSI surely will call some of those inventors and

NXP employees, as demonstrated by its listing four inventors and NXP employee Jim Spehar on

the witness list it recently served in Delaware. (Lantier Decl. ¶¶ 15-17, Exs. 12-14.) And Intel

expects to depose NXP employees, as it has done in Delaware, where it has deposed NXP’s Lee

Chastain. (Lantier Decl. ¶ 8, Exs. 4-5.)

         VLSI’s response (at 7) purports to identify certain Dallas-based witnesses it never

previously mentioned, but nowhere does it suggest they are nearly as significant as the Austin-

3
  VLSI purports to list “[o]ther Intel customers and suppliers” that have “Texas facilities that are
closer to Waco than to Austin,” but VLSI’s declaration never alleges that those companies are
relevant or that their Texas facilities have relevant evidence. (See D.I. 65-1 ¶¶ 14-19.)




                                                   4
           Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 8 of 10




based witnesses upon which VLSI previously relied. This court “must primarily consider the

convenience of the key witnesses,” Cont’l Airlines, Inc. v. Am. Airlines, Inc., 805 F. Supp. 1392,

1396 (S.D. Tex. 1992), and a trial in Austin plainly would be more convenient and cost less for

Austin-based witnesses than a trial 100 miles away in Waco.4

          VLSI also argues that Waco would be less expensive than Austin for witnesses outside

the District. (Response at 6-7.) But flying to and from Austin costs less than flying to and from

Waco, as Austin-Bergstrom International Airport offers many more flight connections than does

Waco Regional Airport. (Lantier Decl. ¶¶ 20-21, Exs. 15-16.) VLSI’s suggestion that it will pay

for travel to Waco is irrelevant, as either party could do so just as easily for travel to Austin. See

Fed. R. Civ. P. 45(c) advisory committee notes.

          D.      The Availability Of Compulsory Process Is A Neutral Factor

          As set forth in Intel’s motion, compulsory process would be equally available in Austin

and Waco. (Mot. at 10.) VLSI’s lone argument to the contrary is that Dallas-based witnesses

“can only be compelled to attend trial in Waco,” but that is wrong. Rule 45(c) authorizes a court

to command a witness to attend trial “within the state where the person resides” if the person

“would not incur substantial expense.” And the rule allows the court to require a party to pay for

expenses the witness incurs—ensuring that all in-state witnesses can be compelled to attend trial.

Waco thus offers no advantage with respect to compulsory process, and this factor is neutral.5

III.      CONCLUSION

          Intel respectfully requests that the Court transfer these actions to the Austin Division.



4
 A trial in Austin also would be more convenient for Intel’s employee witnesses, as they can
work from Intel’s Austin facility.
5
    As set forth in Intel’s motion (at 8-10), the remaining factors either favor transfer or are neutral.




                                                     5
        Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 9 of 10




Dated: September 12, 2019               Respectfully submitted,

                                        /s/ J. Stephen Ravel
OF COUNSEL:                             J. Stephen Ravel
                                        Texas State Bar No. 16584975
William F. Lee (Pro Hac Vice)           KELLY HART & HALLMAN LLP
Louis W. Tompros (Pro Hac Vice)         303 Colorado, Suite 2000
Kate Saxton (Pro Hac Vice)              Austin, Texas 78701
WILMER CUTLER PICKERING HALE            Tel: (512) 495-6429
 & DORR LLP                             Email: steve.ravel@kellyhart.com
60 State Street
Boston, Massachusetts 02109             James E. Wren
Tel: (617) 526-6000                     Texas State Bar No. 22018200
Email: william.lee@wilmerhale.com       1 Bear Place, Unit 97288
Email: louis.tompros@wilmerhale.com     Waco, Texas 76798
Email: kate.saxton@wilmerhale.com       Tel: (254) 710-7670
                                        Email: james.wren@baylor.edu
Gregory H. Lantier (Pro Hac Vice)
Amanda L. Major (Pro Hac Vice)          Sven Stricker
WILMER CUTLER PICKERING HALE            Texas State Bar No. 24110418
 & DORR LLP                             KELLY HART & HALLMAN LLP
1875 Pennsylvania Avenue                303 Colorado, Suite 2000
Washington DC 20006                     Austin, Texas 78701
Tel: (202) 663-6000                     Tel: (512) 495-6464
Email: gregory.lantier@wilmerhale.com   Email: sven.stricker@kellyhart.com
Email: amanda.major@wilmerhale.com
                                        Attorneys for Intel Corporation




                                        6
       Case 6:19-cv-00254-ADA Document 73 Filed 09/12/19 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of the foregoing document via the Court’s CM/ECF system

per Local Civil Rule CV-5(b)(1) on September 12, 2019.



                                                /s/ J. Stephen Ravel
                                                J. Stephen Ravel
                                                Texas State Bar No. 16584975
                                                KELLY HART & HALLMAN LLP
                                                303 Colorado, Suite 2000
                                                Austin, Texas 78701
                                                Tel: (512) 495-6429
                                                Email: steve.ravel@kellyhart.com




                                               7
